Case 1:19-cv-00874-RBJ-MEH Document 242 Filed 09/09/20 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                               Magistrate Judge Michael E. Hegarty

   Civil Action No:       19-cv-874-RBJ-MEH                      Date: September 9, 2020
   Courtroom Deputy:      Robert R. Keech                        FTR: A 501

    Parties:                                              Counsel:

    WARNER RECORDS INC. et al,                            Jonathan M. Shapiro
                                                          Matthew J. Oppenheim
         Plaintiff,

    v.

    CHARTER COMMUNICATIONS, INC.,                         Andrew H. Schapiro
                                                          Erin R. Ranahan
                                                          Jack M. Tanner
                                                          Allison H. Huebert
                                                          Jennifer A. Golinveaux (telephone)
         Defendant.                                       Michael L. Brody (telephone)


                           COURTROOM MINUTES/MINUTE ORDER
                           ORAL ARGUMENT/IN COURT HEARING


   Court in session:      10:52 a.m.

   Court calls case. Appearances of counsel.

   Argument by counsel.

   Court in recess:       1:41 p.m.

   Court in session:      1:58 p.m.

   Argument by counsel continues.

   ORDERED: Plaintiffs’ Partial Objection to Special Master’s May 29, 2020 Order Resolving
            Discovery Disputes (Doc. No. 199), filed July 13, 2020, is SUSTAINED IN
            PART and OVERRULED IN PART, as outlined on the record.
Case 1:19-cv-00874-RBJ-MEH Document 242 Filed 09/09/20 USDC Colorado Page 2 of 2




   ORDERED: Plaintiffs’ Partial Objection to Special Master’s August 12, 2020 Order Resolving
            Discovery Disputes (Doc. No. 233), filed August 19, 2020, is SUSTAINED IN
            PART and OVERRULED IN PART, as outlined on the record.

   Court in recess:          4:13 p.m.               Hearing concluded. Total in-court time:                5:04
   *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
   Litigation Services at (303) 629-8534.
